Ellison, J.
(dissenting). — I am not able to concur with my brethren for the following reasons: In my opinion the instrument in question is not a negotiable note. Among the requisites to the validity of a note is, that there should be entire certainty and precision as to the amount to be paid. 1 Parsons, Notes & Bills, 37. And that the payment of such amount should not depend upon any condition or contingency. Story, Prom. Notes, sec. 22; Edwards Bills & Notes, 141. Nor must the payment of such amount be connected with any uncertain sum. 1 Parsons, Notes & Bills, 37; First Nat. Bank v. Gay, 63 Mo. 33. These rules should be enforced in all their rigor. Woods v. North, 84 Pa. St. 407. This note is not for a certain and definite *638sum. It is for $194.25, if it is paid at maturity ; but if not it is then, at that time, for an additional sum. It is not a note which, if not paid at maturity, is thence on to draw interest or an increased rate of interest, but it provides that ten per cent, of the whole sum shall be added if it should not be paid at maturity. This is not interest, though it is so named; for the contract is without interest and the additional ten per cent, of the face of the note is not for the use of the money, but it is a penalty for non-payment when due. It would have been the same if the note had read that twice the sum named should be due if not paid at maturity. So, whether $213.67 1-2 (the face of the note with ten per cent, added) will be due on the note depends upon the contingency of its not being paid at maturity. Again, the payment of the principal sum mentioned is connected with an uncertain • sum. That is to say, it is uncertain up to the maturity of the note. It cannot be known till maturity what sum is going to be due thereon.
The rule, Id cerium est, quod cerium reddi potest, is not permitted to come to the aid of such instruments in this state. First Nat. Bank v. Gay, supra, and cases following it. Such rule is repudiated in such cases by 1 Parsons, Notes & Bills, 37; Another consideration aids us in the determination of the question, and that is this, the question here is not whether this is an instrument which can be enforced against the maker, but it is whether it is a negotiable note. Negotiable notes spring from the necessities of commerce. They partake much of the qualities of inland bills of exchange. In the interchange of trade, they take the place of money. 1 Parsons, Notes & Bills, 30, 37; Story, Prom. Notes, sec. 41. They pass by delivery as money, and are the representative of money. People v. Bates, 120 U. S. 565. They should, as near as may be, be as certain upon their face, as to amount, as the stamp upon coin. If, therefore, one should wish to purchase a commodity *639with this note, the day before it matured, which was worth exactly the amount named upon its face, how would either vendor or vendee know the amount which would turn out to be due on the note the next day ? How could it be negotiated or utilized with certainty as to its face value ? The supreme court of Michigan has recently said, that “the certainty requisite to the negotiability of the instrument must continue until the obligation is discharged, and that any provision which, before that time, removes such certainty prevents the instrument from being negotiable at all.” Altman v. Rittenshoffer, January term, 1888. The case from Massachusetts, cited by the majority, relates to a negotiable instrument it is true ; but the note is wholly unlike this. The note in that case provides for interest at a certain rate to run after maturity. The cases cited from Minnesota and Kansas are wholly opposed to the rule in this state. 1 have thought it not necessary to go into an examination of the adjudications in other states from the fact that there is a contrariety of opinion among them. This state has adopted the. rule most in accord with sound principle in regard to negotiable paper and in line, too, with the opinion of the best text-writers. I reject the illustration of damages being allowed on protested negotiable notes, from the fact that such matter is statutory and can have no force, I think, as a reason for the rule announced. The judgment ought not to stand.
Believing the majority opinion to be in conflict with the decisions of the supreme court in First National Bank v. Gay, 63 Mo. 33, and First National Bank v. Marlow, 71 Mo. 618, the cause should be certified to the supreme court.